 


110 HR 442 IH: To authorize the Secretary of the Interior to study the suitability and feasibility of designating the Wolf House, located in Norfolk, Arkansas, as a unit of the National Park System, and for other purposes.
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 442 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Berry introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize the Secretary of the Interior to study the suitability and feasibility of designating the Wolf House, located in Norfolk, Arkansas, as a unit of the National Park System, and for other purposes. 
 
 
1.National park service study regarding Wolf House in Norfolk, Arkansas 
(a)FindingCongress finds that the Wolf House, located in Norfolk, Arkansas, is the oldest two-story log structure, and the oldest territorial courthouse, in the United States west of the Mississippi River. 
(b)DefinitionsIn this section: 
(1)Wolf HouseThe term Wolf House means the structure known by that name and located on Highway 5 in Norfolk, Arkansas. 
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 
(c)StudyThe Secretary shall, in consultation with the State of Arkansas— 
(1)carry out a study regarding the suitability and feasibility of designating the Wolf House as a unit of the National Park System; and 
(2)consider management alternatives for the Wolf House. 
(d)Study process and completionExcept as provided by subsection (e) of this section, section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct and completion of the study required by this section. 
(e)Submission of study resultsNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the results of the study. 
 
